DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 25-53 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4 November 2022 is acknowledged. Claim 53 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 25-52 are under examination.


Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §119 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 09/523,095, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. 
 Particularly, claims 25-52 are not supported by the prior-filed application because the limitations “a polyamino acid having a carboxyl group on the side chain”, 
“wherein the polyamino acid having a carboxyl group on the side chain is poly(gamma-glutamic acid), poly(L-glutamic acid), poly(D-glutamic acid), or poly(D,L-glutamic acid)”, “wherein the PLGA has a molecular weight of 12,000 Da to 98,000 Da”, “wherein the PLGA has a molecular weight of 12,000 Da to 48,000 Da” or “wherein the polyamino acid having a carboxyl group on the side chain is poly(gamma-glutamic acid), poly(L-glutamic acid), poly(D-glutamic acid), or poly(D,L-glutamic acid)”, “wherein the polyamino acid having a carboxyl group on the side chain is poly(L-aspartic acid), poly(D-aspartic acid), or poly(D, L aspartic acid)” or “ wherein the surfactant is selected from the group consisting of Polyoxyl 40 Stearate, polysorbate, poloxamers, poloxamine, gelatin, dextran, pluronic L-63, methylcellulose, lecithin, DMAB, polyethylene glycol, polyvinyl alcohol, polyvinylpyyrolidinone, and vitamin E TPGS (D-a-tocopheryl polyethylene glycol 1000 succinate” were not present in the priority applications or the present specification as filed.  Thus, claims 25-52 are hereby assigned the priority date of April 17. 2020, the filing date of the present application. 


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction is required. There is not support in the specification as filed for the limitations “a polyamino acid having a carboxyl group on the side chain”, “a polyamino acid having a carboxyl group on the side chain”, “wherein the polyamino acid having a carboxyl group on the side chain is poly(gamma-glutamic acid), poly(L-glutamic acid), poly(D-glutamic acid), or poly(D,L-glutamic acid)”, “wherein the PLGA has a molecular weight of 12,000 Da to 98,000 Da”, “wherein the PLGA has a molecular weight of 12,000 Da to 48,000 Da” or “wherein the polyamino acid having a carboxyl group on the side chain is poly(gamma-glutamic acid), poly(L-glutamic acid), poly(D-glutamic acid), or poly(D,L-glutamic acid)”, “wherein the polyamino acid having a carboxyl group on the side chain is poly(L-aspartic acid), poly(D-aspartic acid), or poly(D, L aspartic acid)” or “ wherein the surfactant is selected from the group consisting of Polyoxyl 40 Stearate, polysorbate, poloxamers, poloxamine, gelatin, dextran, pluronic L-63, methylcellulose, lecithin, DMAB, polyethylene glycol, polyvinyl alcohol, polyvinylpyyrolidinone, and vitamin E TPGS (D-a-tocopheryl polyethylene glycol 1000 succinate”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25, 26, 28-33, 35-42, 45, 46 and 48-50 under pre-AIA  35 U.S.C. 103 as being unpatentable over Miller et al US Patent Application Publication 2012/0076831, published 29 March 2012, IDS) in view of Sahoo et al (J Control Release, 82:105-114, 2002, IDS), Dobrovololskaia and McNeil (Nature Nanotech, 2:469-478, 2007) and Sahoo et al (J Control Release, 82:105-114, 2002) and Tse (Nature Rev Drug Discovery, 2013 Jan; 12:22-23, IDS).
The claims are drawn to a composition comprising particles having a negative surface charge and comprising one or more antigens or allergens conjugated to the surface of the particles or encapsulated within the particle, wherein the particles comprise polylactide-co-glycolide (PLGA) and a polyamino acid having a carboxyl group on the side chain, wherein the particles have a negative zeta potential ranging from about -100 mV to about -30 mV.
Miller disclose antigen or allergen coupled PLG microparticles (claim 74, paragraphs 7, 32-42). Miller teaches that the particles are between 5 nm and 10 µm. (claims 71 and 72 paragraphs 29, 32-42).  Miller disclose that the particles should bear a net negative charge.  (paragraph 26). Miller disclose that the microparticles are made with a double emulsion process (paragraph 150). Miller disclose that the particles include carboxyl groups or other negatively charged groups (paragraph 51).  Miller disclose that reactive side group such as aspartic acid and glutamic acid may be included in copolymers (paragraph 33, 152). Miller disclose that the molecular weight of polymers in a layer can be adjusted to provide a useful degree of steric hindrance in vivo, e.g., from about 1,000 to about 100,000 (paragraph 38). Miller disclose that the antigen may be myelin basic protein, collagen or fragments thereof, autoimmune antigen or allergens. (paragraphs 7, 93, 105). Miller disclose that the particles can be coated with surfactants (paragraph 140). 
Sahoo et al discloses PLG particles of 380 to 522 nm mean particle size. (Table 2). Sahoo also disclose that the PLG particles have a net negative charge. 
Dobrovololskaia and McNeil disclose that PLG particles having a diameter of less than 500 nm were associated with a Th2 response. (page 473, 2nd column, 1st paragraph).
Thus, PLGA particles and a polyamino acid having a carboxyl group on the side chain, wherein the particles have a negative zeta potential ranging from about -100 mV to about -30 mV, wherein the PLGA has a molecular weight of 1,000 Dato 100,000 Da, wherein the particles have an average diameter of about 0.2 μm to about 2 μm were known in the art.
One of ordinary skill in the art would have been motivated to combine Miller’s antigen coupled carboxylated PLG microparticles with Sahoo’s PLG particles because because both Miller and Shaoo disclose PLG microparticles of between 400 and 800 nanometers in diameter having a net negative charge. Dobrovololskaia and McNeil disclose that PLG particles having a diameter of less than 500 nm were associated with a Th2 response while Tse discloses that antigen-coupled particles can safely induce tolerance in an autoimmune disorder and could have broad utility in a range of immune disorder by varying the antigen attached to the particle.  (page 22). Tse also disclose that PLG, a biodegradable polymer is widely used in many clinical applications and is considered to be immunologically inert. It would have been prima facie obvious to combine Miller, Tse, Dobrovololskaia  and Sahoo ’s antigen coupled PLG microparticles to have a composition comprising particles having a negative surface charge and
comprising one or more antigens or allergens conjugated to the surface of the particles or encapsulated within the particle, wherein the particles comprise polylactide-co-glycolide (PLGA) and a polyamino acid having a carboxyl group on the side chain, wherein the particles have a negative zeta potential ranging from about -100 mV to about -30 mV.



Claims 25, 26, 28-46 and 48-51 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Miller et al US 2012/0076831, published 29 March 2012, IDS, cited previously) in view of Sahoo et al (J Control Release, 82:105-114, 2002, cited previously), Dobrovololskaia and McNeil (Nature Nanotech, 2:469-478, 2007, IDS, cited previously) and Tse (Nature Rev Drug Discovery, 2013 Jan; 12:22-23, cited previously) in further view of Maldonado (US 2012/0276160, published 1 November 2012, IDS). 
Neither Miller, Dobrovololskaia, Sahoo nor Tse disclose an allergen selected from the group consisting of Bahia grass pollen (BaGP), peach allergen Pru p 3, alphas 1-Caein Milk allergen, Api g 1 celery allergen, Berel Brazil nut allergen, B-Lactoglobulin Milk allergen, Bovine serum albumin, Cor a 1.04 Hazelnut allergen, Ovalbumin Egg allergen, peanut proteins, pet dander proteins, house dust mite allergen Der p1 or a surfactant selected from the group consisting of Polyoxyl 40 Stearate, polysorbate, poloxamers, poloxamine, gelatin, dextran, pluronic L-63, methylcellulose, lecithin, DMAB, polyethylene glycol, polyvinyl alcohol, polyvinylpyyrolidinone, and vitamin E TPGS (D-a-tocopheryl polyethylene glycol 1000 succinate). 
Maldonado disclose nanocarriers comprising polylactide-co-glycolide (PLGA) and the surfactant polysorbate (paragraphs 134, 148, 149, 230). Maldonado further disclose that the nanocarriers may comprise the peanut allergen (paragraphs 54, 66).
One of ordinary skill in the art would have been motivated to combine Maldonado’s allergen-coupled nanocarriers comprising polylactide-co-glycolide (PLGA), the surfactant polysorbate to Miller, Dobrovololskaia, Sahoo and Tse’s negative nanoparticle comprising PLGA and a polyamino acid because both Miller and Maldonda disclose the use of antigen-coupled PLGA particles for inducing tolerance. It would have been prima facie obvious to combine Miller, Dobrovololskaia, Sahoo and Tse’s carboxylated PLG microparticles with Maldonado’s nanocarriers comprising polylactide-co-glycolide (PLGA), the surfactant polysorbate to have an antigen or allergen nanoparticle comprising coupled PLGA and a polyamino acid along with a surfactant.


Claims 25-52 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Miller et al US 2012/0076831, published 29 March 2012, IDS, cited previously) in view of Sahoo et al (J Control Release, 82:105-114, 2002, cited previously), Dobrovololskaia and McNeil (Nature Nanotech, 2:469-478, 2007, IDS, cited previously) and Tse (Nature Rev Drug Discovery, 2013 Jan; 12:22-23, cited previously) and Maldonado (US 2012/0276160, published 1 November 2012, IDS, cited previously) in further view of Hoge et al (US 2016/0243221, published 25 August 2016, effective filing date 18 October 2013). 
Neither Miller, Dobrovololskaia, Sahoo, Tse nor Maldonado disclose 
a polyamino acid having a carboxyl group on the side chain that is poly(L-aspartic acid) and  a polyamino acid having a carboxyl group on the side chain that is poly(L-glutamic acid). 
	Hoge disclose nanoparticle comprising PLGA for inducing tolerance (paragraphs 15-17, 405, 478, 481, 489, 509, 522).  Hoge et al disclose conjugates comprising poly L-aspartic acid and poly L-glutamic acid (paragraphs 550).
	One of ordinary skill in art would have been motivated to apply Hoge’s disclosure of poly L-aspartic acid and poly L-glutamic acid to Miller, Dobrovololskaia, Sahoo, Tse and Maldonado’s nanoparticle comprising coupled PLGA and a polyamino acid because Miller disclose that reactive side group such as aspartic acid and glutamic acid may be included in copolymers. It would have been prima facie obvious to substitute Hoge’s poly L-aspartic acid and poly L-glutamic acid for Miller’s aspartic acid and glutamic acid copolymers to have an antigen or allergen nanoparticle comprising coupled PLGA and a polyamino acid comprising poly L-aspartic acid and poly L-glutamic


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,616,113 in view of Maldonado (US 2012/0276160, published 1 November 2012, IDS, cited previously) and Hoge et al (US 2016/0243221, published 25 August 2016, effective filing date 18 October 2013, cited previously). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,616,113 are drawn to a 
composition comprising surface functionalized biodegradable PLG particles comprising encapsulated gliaden or one or more antigenic epitopes thereof wherein said PLG particles have a copolymer ratio of about 50:50 poly(lactide-co-glycolide), a diameter of about 400 nm to about 800 nm and a zeta potential of about −75 mV to about −50 mV while Maldonado disclose antigen and allergen-coupled nanocarriers comprising polylactide-co-glycolide (PLGA) and the surfactant polysorbate and Hoge disclose nanoparticle comprising PLGA and conjugates comprising poly L-aspartic acid and  poly L-glutamic acid.

Claims 25-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-63 of copending Application No. 16/852,196 because the claims of Application No. 16/852,196 are drawn to a composition comprising particles having a negative surface charge and comprising one or more antigen conjugated to the surface of the particles or encapsulated within the particle, wherein the particles comprise polylactide-co-glycolide (PLGA) and a polyamino acid having a carboxyl group on the side chain, wherein the particles have a negative zeta potential ranging from about -100 mV to about 0 mV. 
This is a provisional nonstatutory double patenting rejection.

Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642